Citation Nr: 0411624	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  94-30 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to death benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from May 1917 to September 
1919.  The appellant is his surviving spouse.

This appeal arises from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In this decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death and determined that VA death benefits were 
not authorized under the provisions of 38 U.S.C.A. § 1151.  

The Board of Veterans' Appeals (Board) remanded this case in 
March 1998 in order to develop the medical evidence.  The 
case has now returned for further appellate consideration.

A hearing was held before the Board, via videoconference, in 
August 1997.  The Veterans Law Judge (VLJ) that conducted 
this hearing is no longer in the employment of the Board.  By 
letter of May 2003, the Board informed the appellant of this 
circumstance and inquired if she wished to attend another 
hearing.  This letter informed her "if you do not respond 
within 30 days from the date of this letter, the Board will 
assume you do not want an additional hearing and proceed 
accordingly."  The appellant failed to respond to this 
letter and the Board will proceed with appellate review.  


FINDINGS OF FACT

1.  Sufficient evidence required for equitable determinations 
on the issues decided below has been obtained.

2.  The veteran's service medical records were destroyed by a 
fire at the National Personnel Records Center (NPRC) in the 
1970s.

3.  Service connection was not established for any disease or 
injury during the veteran's lifetime.

4.  There is no medical evidence or opinion (or 
contemporaneous lay evidence or medical history) that has 
linked the veteran's causes of death (to include 
cardiopulmonary arrest, multiple myeloma, chronic obstructive 
pulmonary disease (COPD), and peripheral vascular disease) to 
his military service or any presumptive period.

5.  The medical evidence does not establish that the 
veteran's death resulted from a disease or injury incurred or 
aggravated by VA podiatry treatment in November 1991.




CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or 
contribute substantially or materially to cause, the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1310, 5103, 
5103A (West 1991 & 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309, 3.312 (2003).

2.  Compensation for the cause of the veteran's death is not 
warranted.  38 U.S.C.A. § 1151 (West 1991) (effective prior 
to October 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below has been properly developed 
and no further assistance to the appellant is required in 
order to comply with the duty to notify or assist.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  As discussed 
below, the development conducted by VA in this case fully 
meets the requirements of the old provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991) and the new provisions of 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  The recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 C.F.R. § 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In a letter of October 1993, VA informed the 
appellant of the actions she must take and the type of 
evidence required in order to establish her claim for service 
connection for the cause of the veteran's death, as well as 
of her and VA's respective duties in developing this 
evidence.  This letter informed her of the need for 
lay/medical evidence that would show the veteran's claimed 
cause of death had been incurred as a result of his military 
service, or within a presumptive period.  This letter also 
notified the appellant of the type of actions that were 
required of her, to include her identification of pertinent 
evidence.  The October 1993 letter informed her of the 
development that would be completed by VA in substantiating 
her claim, to include obtaining pertinent medical records she 
identified.  By letter of March 1994, VA informed the 
appellant of her responsibility to submit all information 
regarding the veteran's military service in order to obtain 
his service medical records.  Finally, a letter issued in 
July 1998 requested that the appellant submit all pertinent 
evidence in her possession to VA as soon as possible.  

In the Statement of the Case (SOC) issued in July 1994 and 
Supplemental Statements of the Case (SSOCs) issued in August 
1995 and February 2003, VA specifically notified the 
appellant of the evidence that it had considered.  She was 
notified by letter of March 1994 and in the SSOC of July 1994 
that the veteran's service medical records were missing and 
presumed destroyed by a fire at the NPRC in the 1970s.  The 
SOC and SSOCs also notified her of the pertinent laws and 
regulations and the reasons and bases for VA's decision.  
Specifically, the SOC and SSOCs notified the appellant of the 
relevant law and regulations governing its duty to assist, 
the award of service connection for the cause of death, and 
the law governing the award of compensation under the 
provisions of 38 U.S.C.A. § 1151.  She was given an 
opportunity to comment on these laws and regulations.  Based 
on the above analysis, the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) have been met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained; to include all identified VA 
treatment records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  VA has requested the veteran's service 
medical records, but the NPRC informed VA in October 1993 
that these records could not be located and were presumed 
destroyed by fire.  The appellant was informed of this 
circumstance in March 1994 and requested to submit 
information regarding the veteran's military service so that 
his service records could be reconstructed.  The appellant 
responded, through her accredited representative, in April 
1994 that she did not have this information.  As the 
veteran's service records cannot be located and are presumed 
by the NPRC to have been destroyed by fire, the Board finds 
that it is likely these records no longer exist.  Regardless, 
as the appellant is unable to provide the requested 
information regarding the particulars of the veteran's 
military service, reconstruction of these records is not 
possible and further development would be futile.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), see also 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (VA has a 
heightened duty to assist a claimant when, through no fault 
of the veteran, his or her service medical records are 
missing.)  The appellant has not asserted that the veteran 
ever filed claims for disability benefits with the Social 
Security Administration or workers' compensation benefits 
with the Department of Labor.  Thus, there is no indication 
that other Federal department or agency records exist 
(pertinent to the issue decided below) that should be 
requested.  See 38 U.S.C.A. § 5106.  

As the veteran is deceased, he cannot report for a VA 
compensation examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  To assist the appellant, VA has obtained a VA 
medical opinion regarding the etiology of the veteran's 
causes of death, and any nexus between the veteran's VA 
medical treatment and his death.  A competent physician 
prepared this opinion in November 2002.  In his report, the 
physician indicated that he had reviewed the medical evidence 
in the claims file, provided a detailed discussion of the 
veteran's medical history and the reasons and bases for his 
conclusions.  Therefore, the Board finds that this report is 
adequate for adjudication purposes. 

The appellant has indicated that the veteran received post-
service medical treatment for his causes of death.  She has 
identified a private physician that treated the veteran 
during the 1920s.  This is the only private treatment she 
identified to VA.  Unfortunately, she testified that her own 
attempts to obtain this evidence had been unsuccessful as she 
was informed this physician is now deceased.  She has been 
unable to identify any facility that might have kept these 
records.  As this physician is now deceased and no further 
leads have been provided on the location of the identified 
treatment records, further development of this evidence would 
be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  As the appellant is the person who determined 
that these records are unavailable, there is no duty to 
inform her of VA's inability to obtain the identified private 
medical evidence.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 
C.F.R. § 3.159(e).  

The appellant provided testimony at a hearing before the RO 
in November 1994 and before the Board in August 1997.  By 
letter of April 2003, VA informed the appellant that her case 
was being forwarded to the Board and, in effect, that it 
would not undertake any further development in this claim.  
In May 2003, the Board informed the appellant that the VLJ 
that conducted the hearing of August 1997 was no longer in 
the employment of the Board and offered her an opportunity to 
have a new hearing before another VLJ if she responded within 
30 days.  Otherwise, she was informed that the Board would 
render a decision on her claim.  She did respond to this 
notification.  Based on the above analysis, the Board finds 
that VA has fulfilled its duty to assist the appellant in the 
development of the claim decided below.

The Board remanded this case to the RO in March 1998 so that 
the following actions could be completed:  1) verify the 
appellant's marriage to the veteran and determine if she is 
the recognized surviving spouse, 2) obtain all identified VA 
treatment records, 3) request the appellant to identify 
and/or provide medical evidence pertinent to her claims, 4) 
obtain a VA medical opinion on whether a nexus exists between 
the veteran's military service and/or VA treatment, and the 
causes of his death, and 5) readjudicate the appellant's 
claims on appeal.  The RO has fully complied with these 
remand instructions.  By letters of October 1998 and March 
1999, the RO requested that the veteran's/appellant's state 
of residence verify their marriage.  By letters of July 1998 
and March 1999, the RO requested the appellant to submit 
evidence that would verify her marriage to the veteran.  By 
letter of July 1998, the RO requested that the appellant 
identify or submit medical evidence that would substantiate 
her claims.  In an administrative decision of June 2000, the 
RO determined that the appellant was the veteran's recognized 
surviving spouse.  All identified and outstanding VA 
treatment records were received and associated with the VA 
claims file in October 1998.  A VA medical opinion was 
obtained in November 2002.  Finally, the RO readjudicated the 
appellant's claim and issued a SSOC in February 2003.  Based 
on these actions, the Board finds that the remand 
instructions of March 1998 have been fulfilled and these 
instructions do not provide a basis for additional 
development.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In Paralyzed Veterans of Am. v. Sec. of Veterans Affairs, 345 
F.3d 1334, 1344-47 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (CAFC) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec. of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (Reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the letter issued to the appellant in October 1993 that 
discussed the requirements of the VA's duty to assist, the RO 
requested that she submit information identifying pertinent 
evidence, or the evidence itself, to the RO within 60 days.  
However, provisions of the Veterans Benefits Act of 2003 now 
allow VA to complete decisions prior to the one year appeal 
period under 38 U.S.C.A. § 5103(b)(1).  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651 
(Dec. 16, 2003) (to be codified at 38 U.S.C. § 5103(b)(3)).  
This provision was made retroactively effective from November 
9, 2000.  Id. at § 701(c).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In the current 
case, there is no indication that any further development, or 
lack thereof, would change the outcome of this appeal.  The 
available VA treatment records and a medical nexus opinion 
have been obtained.  As the service medical records and 
identified private treatment records have been reported as 
unavailable, further development would simply result in 
negative responses.  Even if this evidence was obtained it 
does not appear that it would substantially affect the below 
decisions.  The VA physician that provided a medical opinion 
in November 2002 on the etiology of the veteran's causes of 
death appears to have given full consideration to the 
reported history of chronic pneumonia and injuries dating 
back to his military service.  Acceptance of this assertion 
failed to provide a favorable medical opinion.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, it appears that 
the appellant was provided with VCAA/duty to assist 
notification at the same time the RO denied her claims in 
February 2003.  That is, this notification was concurrent 
with adjudication and did not precede it.  

Even if the SSOC of February 2003 is not viewed as the 
appropriate initial adjudication of the issue on appeal, the 
Board finds this failure to be harmless error.  In Pelegrini, 
the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, however, it did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication, which could not have been the intention of the 
Court, otherwise it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway, 
supra.  (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Even if the notice of the provisions of the VCAA provided to 
the appellant in February 2003 was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, while perfection 
is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claims.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


Factual Background

The appellant has testified that the veteran suffered with 
pneumonia twice during his active military service due to 
poor living conditions along the United States-Mexico border.  
The veteran reportedly served with the U. S. Cavalry guarding 
the southern border during World War I.  He was discharged 
with pneumonia and was in poor health on his return home.  
The veteran also reportedly had two injuries while serving 
with the U. S. Cavalry.  First, he fell off a horse and 
injured his back.  The veteran allegedly had back problems 
all his life and, according to this spouse, developed myeloma 
at the site of the back injury.  In a second incident, the 
veteran was kicked in the leg by a horse and developed a 
large knot at the site of the injury that lasted his whole 
life.  The appellant testified that the veteran never sought 
VA treatment during most of his lifetime, as he was not aware 
that he could obtain such benefits.  It was contended by the 
appellant that the veteran's in-service pneumonia (and 
following residuals) and injuries caused, contributed to, or 
substantially aided the causes of his death.  The appellant 
married the veteran in the mid-1960s and reportedly learned 
of his service and medical history from him and his brother.

In the alternative, the appellant argues that sometime in 
1990 or 1991, while the veteran was hospitalized at a VA 
facility, his feet were examined and his toenails trimmed by 
a VA healthcare provider from the facility's podiatry clinic.  
The appellant testified that this healthcare provider 
abruptly left and did not return.  Another VA nurse noted 
sometime later that there was blood on the veteran's sheet 
and a cut or some type of other injury to his foot.  This 
nurse reportedly treated the veteran's wound and he was 
released the next day.  While home over the next few days, 
the veteran's foot developed an abnormal appearance and he 
complained of significant pain in the foot.  The appellant 
returned the veteran to the hospital to learn he had 
developed a gangrene infection in the injured foot.  The 
veteran lost the use of this foot at that time and according 
to the appellant psychologically "gave up" and refused to 
eat.  It is contended that this injury led to complications 
that resulted in the veteran's death.

As noted above, the veteran's service medical records have 
been destroyed.  While the appellant has testified that the 
veteran filed a claim for entitlement to service connection 
for a disability during his lifetime (presumably sometime in 
the 1960s), the only claim of record is for a nonservice-
connected pension filed in May 1965.  At the time of his 
death, the veteran was receiving a nonservice-connected 
disability pension, with special monthly compensation for 
need of regular aid and attendance.

A VA Form 21-526 (Veteran's Application for Compensation or 
Pension), signed by the veteran, was received in May 1965.  
An attachment from a county service officer indicated the 
veteran's desire to file a claim for a VA "pension."  The 
veteran noted that he had never before filed a claim with VA.  
The nature of his current disability was noted to be "Right 
leg condition."  He did not report any military or post-
military treatment for this disorder.

In September 1965, the veteran was afforded a VA compensation 
examination during which he complained of a fungal infection 
of his fingernails, poor hearing, and cramping in his legs.  
He asserted that these conditions prevented him from doing 
his usual work as a salesman and hairdresser.  The 
abnormalities noted on examination included tinea cruris and 
onychophytosis of the hands and fingernails, dentures with 
remaining teeth in poor to bad condition, markedly impaired 
hearing, peripheral cardiovascular vessels were thickened and 
sclerosed (without evidence of congestive heart failure), 
mild varicose veins of both legs (without edema, ulceration, 
or pigmentation), and first-degree pes planus on the right 
foot (with flattening of the arch, mild eversion of the foot, 
and mild bulging of the inner border).  Examination of the 
veteran's respiratory system was reported to be normal.  His 
chest X-ray reported pleural thickening overlying the left 
leaf of the anterior diaphragm (but no active inflammatory 
disease), moderately tortuous aorta, normal size heart and 
normal rib cage.  The diagnoses were generalized 
arteriosclerosis, bilateral defective hearing, mild varicose 
veins of both legs, first-degree pes planus in the right 
foot, tinea cruris, and onychophytosis.

In March 1981, the veteran was hospitalized for repair of a 
right inguinal hernia.  During his admission physical, the 
veteran noted medical problems to include deafness, 
disequilibrium, and herpes zoster.  He denied any problems 
with tuberculosis, heart disease, lung disease, diabetes 
mellitus, or arthritis.  It was reported that the veteran had 
fallen while showering at home in November 1980 and sustained 
a concussion.  His spouse noted that he had not been the same 
since this injury and had become more lethargic, suffered 
with memory loss, and had some personality changes.  
Examination of the veteran's respiratory system found a few 
bibasilar rales, but no breath sounds or wheezes.  His heart 
had a regular rate and rhythm with a very quiet S1 sound and 
normal S2 sound.  Examination of the extremities revealed 
post-traumatic varicose veins and scarring at the right 
ankle.  The final diagnoses were left inguinal hernia and 
status post head trauma with personality changes.

A VA pulmonary function test (PFT) was given to the veteran 
in June 1986.  This test was interpreted as showing a mild 
airway obstruction, but as diffusing capacity was normal, the 
physician indicated that this argued against the presence of 
significant emphysema.

The veteran was hospitalized in December 1986 for 
transurethral resection of his prostate.  The discharge 
summary noted a medical history of peripheral vascular 
disease and squamaous cell carcinoma removed from chest in 
October 1986.  The veteran denied any other significant 
cardiac or pulmonary disease.  The admission physical noted 
that his lungs were clear to auscultation and percussion.  
His heart had a regular rate and rhythm without any murmurs 
or clicks.  No abnormalities were noted with the extremities.  
The final diagnoses were acute urinary retention, peripheral 
vascular disease, and squamous cell cancer on the chest.

A VA vascular clinic outpatient record of January 1987 
indicated that the veteran's lower extremity claudication had 
remained stable for the past two years while on medication.  
On examination, his heart had a regular rate and rhythm, 
missing S3 and S4 sounds, but a murmur was present.  It 
appears that a number of pulses tested in both lower 
extremities were not palpable.  There was edema in both 
ankles.  The feet felt warm, but the toes were cool.  There 
was no evidence of cyanosis or ulcers.  The assessment was 
peripheral vascular disease that was stable with symptomatic 
improvement with the use of medication.  In September 1987, 
the veteran was seen again by the VA vascular clinic.  On 
examination, half of the pulses (in both the right and left 
legs) tested in the lower extremities noted questionable 
findings.  The impression was probable superficial femoral 
artery occlusion of the left leg and stable claudication that 
was not limiting.  

A VA discharge summary reported the veteran's hospitalization 
in October 1987 for left cataract surgery.  His reported 
medical history included obstructive lung disease, prostate 
problems, and inguinal hernia.  On examination, his lungs 
were clear and his heart had a regular rhythm with no 
murmurs.  His extremities were reported to be normal.  The 
final diagnoses were cataract and glaucoma.

The veteran was admitted to a VA hospital in June 1989 for 
complaints of sudden onset of left xiphoid chest pain 
associated with nausea and marked shortness of breath.  His 
spouse also reported increased bed rest over the past several 
months due to diffuse weakness and myalgias.  His past 
medical history included glaucoma, cataracts, COPD, mild 
congestive heart failure, and peripheral vascular disease 
with stable claudication.  On examination, the veteran's 
respiratory system was clear to percussion, but there were 
occasional crackles at the right base and expiratory wheezes 
in the lower lung fields.  There were also cardiac murmurs.  
Examination of the extremities revealed tinea rashes and that 
the left calf was two centimeters larger than the right.  The 
left calf was tender while the right was nontender.  A Chest 
X-ray was negative and an electrocardiograph (EKG) was 
unremarkable.  Ultrasound Doppler of the lower extremities 
and a ventilation perfusion scan were unremarkable.  Cardiac 
echo ruled out lesions or valvular abnormalities.  A bone 
scan revealed no evidence suggestive of osteomyelitis.  An 
abdominal magnetic resonance image (MRI) revealed a slight 
outpouching of the abdominal aorta, but no aneurismal leak.  
The final diagnoses were streptococcus bovis bacteremia, 
diverticulosis, anemia of chronic disease, abdominal aortic 
aneurysm (small), and pleurodynia.  

In October 1989, the veteran was again admitted to a VA 
hospital with complaints of sharp, stabbing pain to his lower 
left lateral rib cage and feeling like he could not breath.  
The veteran reported a history of back pain.  He noted a 
history of being treated for pneumonia in June 1989.  He also 
reported coughing yellow septum on a daily basis for the 
previous two years.  The veteran also complained of his feet 
swelling for the past few months.  He reported a prior rib 
fracture had occurred 60 years ago in exactly the same area 
of his current pleuristic complaint.  Examination revealed 
rales at the bilateral bases of the lungs, abnormal EKG, and 
abnormal chest X-ray with borderline cardiomegaly and hazy 
infiltrate at left "post" region.  The veteran was 
diagnosed with intermediate stage multiple myeloma and 
started on chemotherapy.  An outpatient record of December 
1989 noted continued treatment for multiple myeloma and 
persistent left lower extremity edema secondary to a history 
of congestive heart failure.  The assessment was minimal 
edema, history of mild congestive heart failure (through the 
veteran seemed well compensated), and history of venous 
insufficiency.  

In January 1990, a VA geriatric clinic examination noted 
medical problems that included multiple myeloma, abdominal 
aortic aneurism, osteoarthritis, fungal infection of the 
foot, and swelling in the right foot.  Respiratory 
examination found the lungs clear to percussion and 
auscultation.  His heart had no murmurs or gallops and 
peripheral pulses were present.  There was two plus pitting 
edema in the right ankle, but pedal pulses were palpable.

A geriatric examination of May 1990 noted the above problems, 
but also reported back X-ray had revealed evidence of 
osteoporosis.  Examination results were similar to January 
1990, but indicated that there was no edema present in the 
lower extremities.  Geriatric examination in August 1990 
added problems of irritative lesions of the face, chest 
discomfort after a recent injury, and a history of falls in 
the past.  Examination noted results similar to those 
reported in May 1990.  A chest X-ray of November 1990 noted 
heart size in the upper limits of normal and a small amount 
of left lower lobe atelectasis, but no acute disease was 
identified.  Geriatric examination of December 1990 added the 
problems of glaucoma and decreased vision, but examination 
results were unchanged.  Geriatric examination in March 1991 
noted additional problems of degenerative joint disease and 
transient pleuritic pain.  The latest chest X-ray was 
reported to be negative and examination results were 
unchanged.  However, a VA chest X-ray report dated in March 
1991 noted the appearance of atelectatic and/or infiltrative 
changes in the lung bases.  The radiologist indicated that 
patchy bibasilar bronchopneumonitis needed to be ruled out.  
Geriatric examination of April 1991 noted sores on the 
veteran's left leg and left wrist.  These lesions were 
attributed to either multiple myeloma or to skin atrophy 
secondary to prolonged steroid use.  Geriatric examinations 
of June, October, and December 1991 found ankle edema, 
although pedal pulses were palpable.  

VA outpatient records dated in September 1991 indicate that 
the veteran was treated for a burn on his right lower leg 
after spelling hot water.  It was noted that this wound was 
healing slowly.  A VA discharge summary of November 1991 
indicated that the veteran had been hospitalized for poor 
right eye vision.  An uncomplicated extracapsular cataract 
extraction was performed on the right eye.  The diagnoses 
were right eye cataract, age-related macular degeneration of 
the right eye, and glaucoma.  In December 1991, the veteran 
was seen for increased pain in left heel and second toe.  The 
veteran's spouse indicated that he had not experienced any 
problems with this foot until the veteran had been seen at a 
VA hospital dispensary.  She noted the veteran was being 
treated at the eye ward when a VA podiatrist visited him in 
order to trim calluses off his feet. Afterwards, his foot 
became discolored, cool to touch, pitting edema on both 
ankles and feet, and had purilient drainage from a toe.  On 
examination, there was three to four pedal edema with pulses 
palpated through the edema.  The second left toe had a red 
shallow pocket at its tip with no drainage.  The assessment 
was mild cellulitis and drained abscess.  

In mid-January 1992, the veteran was hospitalized for 
persistent pain in his second left toe.  The discharge 
summary indicated a history of hospitalization in November 
1991 (for eye surgery) during which he had his toenails 
clipped which produced bleeding in his second left toe.  
After discharge the veteran developed pain in this toe, which 
was self-treated with warm soaks and Epsom salt.  After a VA 
outpatient visit in December 1991, he was treated with oral 
antibiotics with no apparent improvement.  On examination, 
the chest was clear to auscultation.  The heart had a regular 
rate and rhythm with normal S1and S2 sounds, however, there 
was a Grade II/VI systolic ejection murmur at the right lower 
sternal border.  Both lower extremities had four/plus pitting 
edema to the knees.  The second left toe was draining a 
yellowish material with mild erythema at the site.  The left 
heel had superficial ulcer without erythema or drainage.  
Pulses were not palpable below the groin on either leg.  
During his hospitalization, the veteran was given intravenous 
antibiotics with wet/dry dressing changes to his feet and 
toes.  His wounds were noted to have improved and he was 
released to a nursing facility.  The diagnosis was cellulitis 
of the left second toe.  

A left foot X-ray of January 1992 found extensive 
atherosclerosis and that the cortical margin of the tip of 
the distal phalanx of the second toe was resorbed.  This 
latter finding was reported to indicate the presence of 
osteomyelitis.  A chest X-ray of January 1992 noted the 
pulmonary arterial tree was mildly enlarged, interstitium was 
course, suggestion of diaphragmatic flattening, minimal 
biapical pleural irregularity, and calcified aorta.  The 
cardiac silhouette was within normal limits.  The radiologist 
found no evidence of acute cardiopulmonary disease, but did 
find evidence of pulmonary artrial hypertension, chronic lung 
disease, and prior reactivation of granulomatous disease.  
The veteran had been scheduled for follow-up with a VA 
vascular surgery clinic, but this appointment was canceled 
due to the veteran's hospitalization in February 1992.

A special monthly pension examination conducted in February 
1992 noted diagnoses of multiple myeloma, anemia, 
osteoarthritis, glaucoma, decreased hearing, osteoporosis, 
and "falling."  

A VA discharge summary for a period of hospitalization from 
February to May 1992 noted that the veteran was admitted for 
cellulitis of a toe, after a long treatment with antibiotics.  
His ongoing medical problems included peripheral vascular 
disease, diverticular disease, multiple myeloma, herpes 
simplex, anemia, COPD, congestive heart failure, 
endocarditis, glaucoma, and cataracts.  A left foot X-ray 
noted findings consistent with osteommyelitis of the distal 
end of the left second toe with cellulitis, and extensive 
arteriosclerotic and degenerative disease.  Chest X-rays of 
February 1992 noted minor abnormalities to include discoid 
atelectatic change about the left costophrenic angle, 
bronchial cuffing, arteriosclerotic vascular disease, slight 
prominence of the left ventricle, and probable osteoporosis 
of the thoracic spine.  The radiologist indicated that there 
did not appear to be any bibasilar patchy pneumonia as had 
appeared on prior chest X-ray taken in March 1991.  The 
radiologist opined that the chronic changes seen were 
consistent with the veteran's age.

The hospital course included a left femoral dorsalis pedis 
bypass, saphenous vein graft, and amputation of left toes 
three and four.  Two further operations were performed for 
debridement of the amputation wounds.  It was noted that the 
veteran had a difficult time healing the left foot wounds.  
Chest X-rays through March and April 1992 continued to show 
either no infiltrates, interval change, or acute disease.  An 
aortogram conducted in March 1992 revealed diffuse arterial 
ectasia involving the abdominal aorta and iliac arteries, 
complete occlusion of the right superficial femoral artery 
with popliteal artery reconstruction, single right peroneal 
artery runoff which was distally occluded, complete occlusion 
of the left superficial femoral artery at the adductor canal, 
proximal posterior tibial artery that was reconstructed but 
became occluded proximally, reconstructed peroneal artery 
that became occluded in the mid-calf, and reconstructed 
posterior tibial artery on the left at the malleoli level.  A 
left lower extremity MRI of March 1992 found normal distal 
feet with no evidence of osteomyelitis.  Ultrasound vascular 
sonograms taken in March and April 1992 found on deep venous 
thrombosis in the left lower extremity, however, the right 
lower extremity did show partial focal thrombus 
(nonocclusive) of the right common femoral vein and right 
popliteal vein, and that the right superficial femoral vein 
was patent without definite thrombus.  On discharge, his 
wounds were found to be healing well.  

The veteran was again hospitalized at a VA facility from June 
to July 1992 due to fevers, chills, and rigors for the 
previous two days.  On examination, his heart had a regular 
rate and rhythm, but there was evidence of a murmur.  There 
were no detectable pulses in the lower extremities.  The left 
lower leg evidenced erythema and induration with ulcers on 
the medial aspect of the lower leg and left heel.  There also 
was an ulcer on the right heel.  The left toe amputations 
showed craters that were red and covered with exudates.  An 
initial chest X-ray noted two suspicious nodular densities 
over the upper lungs on both sides, but no other focal 
infiltrates were identified.  As the nodular densities could 
not be identified, the radiologist recommended repeat chest 
X-rays.  Further chest X-rays taken in June/July 1992 found 
no definite focal infiltrates, effusions, or pneumothorax.  
EKG's taken in June 1992 noted abnormalities to include sinus 
bradycardia with first degree AV block, occasional premature 
ventricular and supraventricular complexes, marked sinus 
arrhythmia, sinus tachycardia, and possible inferior infarct 
(age undetermined).  During his hospitalization, the veteran 
was placed on intravenous triple-antibiotic therapy.  He 
showed improvement and was released in good condition.  The 
diagnosis was left lower extremity cellulitis.

The veteran was again hospitalized in September 1992.  
According to the VA discharge summary, the veteran was 
admitted for decreased urine output, dirty urine, progressive 
weakness, and decreased "p.o." (food) intake for the 
previous four to five days.  It was noted that he veteran had 
been placed in a nursing home in December 1991 after becoming 
progressively weaker to the point of becoming totally 
bedridden.  The discharge summary went on to report a medical 
history that included "in 6/92 [the veteran] was admitted to 
the VAMC...for left lower extremity cellulitis with ulceration 
believed secondary to arterial insufficiency as well as 
bilateral heel decubitii..."  On examination, the veteran's 
lungs were clear to auscultation.  His heart had normal S1 
and S2 sounds, without any S3, S4, or murmurs.  His carotids 
were not palpable.  The veteran's extremities were warm with 
normal capillary refill; however, none of his distal pulses 
were palpable.  ECG revealed no acute changes from prior 
ECGs.  

The veteran's initial chest X-ray was without obvious 
infiltrates, but was compromised due to his poor inspiratory 
effort.  A second chest X-ray revealed a left lower lobe 
infiltrate.  There were no clinical indications for pneumonia 
such as productive cough or high white cell blood count.  The 
veteran was placed on ten days of intravenous antibiotic 
therapy and found to have no clinical evidence of pneumonia 
upon his discharge.  The veteran had heel decutitus ulcers 
and arterioal insufficiency ulcers on his lower extremities 
that continued to be treated with debridement and local care.  
The veteran maintained minimal wheezing and good oxygen 
statistics during his stay with the use of medication for his 
COPD.  The veteran was released in stable, but poor, 
condition.  It was noted that the veteran had verbalized a 
wish that "do not resuscitate, do not intubate, comfort care 
only" orders be placed in his chart.  He also indicated that 
he did not want the placement of a feeding tube.  The 
physician noted "they are aware that the [veteran] may 
eventually become dehydrated and that this may contribute to 
his morbitity or mortality."  The final diagnoses included 
status post urosepsis, status post left lower lobe pneumonia, 
mild urinary retention, history of multiple myeloma, 
peripherovascular disease with arterial insufficiency and 
arterial ulcers, history of decutitus ulcers on heels, 
history of COPD, history of supraventricular tachycardia, 
history of bilateral cataracts, and history of deafness.

The veteran's Certificate of Death indicated that he died on 
September [redacted], 1992 at a VA Medical Center.  His immediate 
causes of death were cardiopulmonary arrest (interval between 
onset and death was reported to be "minutes"), multiple 
myeloma (interval between onset and death was reported to be 
"4 years"), and COPD (interval between onset and death was 
reported to be "4 years").  Another significant condition 
contributing to death but not related to the cause of death 
was peripheral vascular disease.  No autopsy was performed.  

VA obtained a medical opinion regarding this case in November 
2002.  The reviewing physician indicated he had reviewed the 
entire claims file and provided a detailed medical history 
based on this review.  He also noted that he had reviewed 
written statements and interviews with the appellant that 
noted the veteran's service medical history and injuries 
during World War I.  This physician opined:

I am not able to find any evidence that 
[the veteran's] service-related 
experiences caused or substantially 
hastened his death.  [The veteran's] 
death was due to multiple myeloma, was 
due to acute cardiopulmonary failure.  I 
cannot find any evidence that under the 
circumstances described here, that his 
death was substantially hastened by his 
experiences as a veteran in World War I.  
This [veteran] did have bilateral severe 
peripheral vascular disease.  He did not 
have unilateral disease.  Under these 
circumstances, it is highly unlikely that 
being kicked in one or the other leg 
would have substantially contributed to 
his death.  There is no evidence of that 
in the C-file that I can see at this 
time.  This [veteran] did have pneumonia 
at [some] point in the service by 
history, but there is no evidence that 
this [veteran's] lungs caused or 
seriously hastened his death.  In 1992, 
his pulmonary status was stable.  I 
cannot find evidence that his lungs were 
the primary cause of his death.  While 
this [veteran] did have a peripheral 
vascular disease and he did have 
resection of lower extremities due to 
peripheral vascular disease, there is not 
any evidence that this particular problem 
causes or substantially hastened his 
death.  

After a second review of the claims file that had 
incorporated inpatient clinical records, the physician 
commented:

I still see no evidence that the 
[veteran's] back and left leg injuries, 
as well as pneumonia during World War I 
substantially hastened this veteran's 
death.  Medical evidence indicates that 
his pulmonary status was in good control 
at the time of his '92 hospitalization.  
He died shortly after discharge in poor 
condition, due to generalized debility 
with the likelihood of morbidity being 
quite high at the time of discharge of 
09/92, as reported by his treating 
doctor.


Service Connection for the Cause of Death

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury suffered, or 
disease contracted, in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  For a veteran who has served 
during a period of war, and anemia, arteriosclerosis, 
bronchiectasis, cardiovascular-renal disease, endocarditis 
(valvular heart disease) or malignant tumors has become 
manifest to a degree of ten percent disabling within one year 
(or tuberculosis within three years) of his or her separation 
from active military service; such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), (4), 3.309(a), 
(b).  This presumption is rebuttable by affirmative evidence 
to the contrary.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

VA has received contentions and sworn testimony from the 
appellant that the veteran's pulmonary disease, peripheral 
vascular disease, and multiple myeloma were caused by or the 
result of his in-service injuries and/or pneumonia.  Although 
a lay person is competent to testify as to his or her 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The appellant's ability to provide creditable lay evidence on 
the matter of in-service injury and/or disease is seriously 
compromised by the fact that she did not know the veteran 
until the 1960s, over forty years after the veteran's 
military service.  She has claimed that the veteran and his 
brother directly gave his service information to her, 
however, there is little information from the veteran 
himself, or any other contemporaneous witness, associated 
with the claims file that would corroborate the noted in-
service injuries and/or disease.  See Culver v. Derwinski, 3 
Vet. App. 292, 297 (1992) (It is the duty of the Board as the 
factfinder to determine credibility of testimony and other 
lay evidence.)

Turning to the medical evidence of record, there is no 
medical evidence of chronic pneumonia.  For brief periods 
during the 1980s and 1990s the radiological evidence would 
confirm infiltrates in the lungs, but these infiltrates would 
resolve with treatment.  This evidence only shows acute cases 
of pneumonia in the later years of the veteran's life, not a 
chronic pulmonary pneumonia.  

The veteran did suffer with chronic pulmonary and cardiac 
disease at the time of his death.  However, there is no given 
medical history or opinion that has linked these symptoms or 
disorders to the veteran's military service.  In fact, the 
earliest medical evidence available in this case is the VA 
compensation examination of September 1965.  The veteran did 
not complain of a chronic pulmonary disease during this 
examination.  At that time, both physical examination and 
radiological study found no active pulmonary disease.  This 
evidence tends to show that a chronic pulmonary disease had 
not existed since the veteran's separation from active 
military service or any applicable presumptive period.  The 
veteran again denied having any chronic pulmonary disease 
when hospitalized in March 1981.  Therefore, the 
contemporaneous medical history and examination results 
dating back to the mid-1960s indicates that the veteran had 
not suffered with any chronic pneumonia or other pulmonary 
disease from the time of his military service.  

The available medical evidence does show that the veteran 
suffered with cardiac and peripheral vascular disease at 
least since the mid-1960s.  Examination in September 1965 
indicated that cardiovascular disorders to include tortuous 
aorta, arteriosclerosis, peripheral vascular disease, and 
varicose veins existed at that time.  The veteran failed to 
report any medical history of in-service injuries at that 
time or in any of his treatment records in the 1980s and 
1990s.  The only medical evidence that appears to confirm a 
traumatic injury to the legs was a VA examination in March 
1981 that found varicose veins and scarring on the right 
ankle due to a past traumatic injury.  However, the only 
injuries noted by the veteran or his spouse in the 1980 and 
1990 records were falls that occurred in old age.  In 
addition, the description of March 1981 does not conform to 
the described injury provided by the appellant.  The 
appellant has claimed that the in-service injury resulted in 
a large lump in the leg.  No such lump was reported in March 
1981 or any other examination record.

Regardless, there is no competent medical opinion that has 
associated the veteran's cardiac and bilateral peripheral 
vascular disease with an in-service injury.  Diagnostic 
testing has shown that the vascular disorder affected both 
legs, not just one leg that purportedly had an injury.  The 
appellant's opinion regarding the etiology of the peripheral 
vascular disease is insufficient to establish any medical 
nexus.  

The appellant has also contended that the veteran's multiple 
myeloma (cancer of the bone) was caused by an injury to the 
back sustained in military service.  The medical evidence 
establishes that this disease was not diagnosed until 1989, 
approximately 70 years after the purported back injury.  The 
veteran did indicate in October 1989 that he had fractured 
his ribs in an injury that had occurred 60 years before.  
This information would have placed the injury happening in 
1929, approximately ten years after the veteran was separated 
from military service.  Again, there is no medical evidence 
that links this cancer to any incident of the veteran's 
military service, any applicable presumptive period, or to 
any type of physical injury.

The veteran's death certificate indicates that the causes of 
his death included cardiorespiratory arrest, multiple 
myeloma, COPD, and peripheral vascular disease.  The only 
medical opinion that has discussed the etiology of these 
disorders and the veteran's causes of death was obtained by 
VA in November 2002.  After an exhaustive review of the 
available medical records, this physician concluded that the 
purported injuries and pneumonia experienced in World War I 
had no etiological connection with the causes of his death.  
This physician attributed the veteran's death to his multiple 
myeloma and "generalized debility" from poor health.  This 
conclusion is supported by the radiologist's opinion of March 
1991 that found the veteran's cardio/pulmonary changes to be 
consistent with his advanced age.  The veteran's own 
Certificate of Death also supports the November 2002 
findings.  This certificate indicates that the onset of the 
veteran's cardiorespiratory arrest was only minutes prior to 
his death, and not a long-standing illness.  The onset of his 
multiple myeloma and COPD was reported to have been four 
years prior to his death, decades after his military service 
or any applicable presumptive period had ended.

According to the Court's holding in Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991), the Board cannot base a decision 
on its own unsubstantiated medical opinion.  The medical 
evidence of record (to include medical histories taken 
directly from the veteran) shows no causal connection between 
the veteran's purported in-service injuries and disease, and 
the causes of his death.  See Madden v. Gober, 125 F.3d 1477, 
1480-81 (Fed. Cir. 1997) (Contemporaneous medical histories 
and complaints can be used to assess the credibility of a 
claimant's assertions.)  The medical opinion of November 2002 
provides substantial evidence that such a causal connection 
does not exist.   Therefore, the most probative lay and 
medical evidence does not establish that service connection 
is warranted for the causes of the veteran's death.  


Compensation under the Provisions of 38 U.S.C.A. § 1151.

The appellant's claim for entitlement to compensation under 
38 U.S.C.A. § 1151 was received by VA on March 3, 1993.

The criteria applicable under 38 U.S.C.A. § 1151 received 
prior to October 1, 1997, allow compensation where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as a result of hospitalization, medical or 
surgical treatment, awarded under any of the laws 
administered by the Secretary, or as a result of having 
submitted to an examination under any such law, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran, disability or death compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. 
§ 1151 (West 1991) (effective prior to October 1, 1997).  

The regulatory framework developed by VA to implement 
38 U.S.C.A. § 1151 is contained at 38 C.F.R. § 3.358.  Prior 
to November 1991, VA had long interpreted 38 U.S.C.A. § 1151 
to require a showing of fault on the part of the VA or the 
occurrence of an accident to establish entitlement to 
compensation under § 1151 for adverse consequences of VA 
medical treatment based on the regulatory provision found at 
38 C.F.R. § 3.358(c)(3), (4).  

However, on November 25, 1991, in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), the U.S. Court of Appeals 
for Veterans Claims (Court) invalidated 38 C.F.R. 
§ 3.358(c)(3), holding that that portion of the regulation 
was unlawful because it exceeded the authority of the VA 
Secretary and violated the statutory rights granted to 
veterans by Congress under § 1151.  The Federal Circuit 
subsequently concluded that the VA's regulations interpreting 
§ 1151 as requiring fault or accident were entitled to no 
deference and held that 38 C.F.R. § 3.358(c)(3) was invalid.  
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993).  On December 
12, 1994, the Supreme Court similarly held that the VA was 
not authorized by § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non-negligent 
medical treatment, as provided by 38 C.F.R. § 3.358(c)(3).  
Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552, 130 L. Ed. 
2d. 462 (1994).

On March 16, 1995, amended regulations that conformed to the 
Supreme Court's decision were published.  The fault or 
accident requirement of 38 C.F.R. § 3.358(c)(3) was deleted; 
38 C.F.R. § 3.358(c)(3) now provides that compensation is not 
payable for the "necessary consequences" of proper 
treatment to which the veteran consented.

The appellant has claimed that cuts received from VA podiatry 
treatment resulted in an infection of the veteran's lower 
extremities that either caused or contributed to his eventual 
death.  If this infection did not directly cause his death, 
she argues that the amputation of his toes and loss of 
mobility substantially altered his psychological health to 
the point he "gave up," which in turn hastened his death.  

While the appellant as a lay person is competent to provide 
evidence regarding injury and symptomatology, she is not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu, supra.  Only a medical professional 
can provide evidence of a diagnosis or etiology of a disease 
or disorder.  To establish that the veteran's causes of death 
are associated with his VA podiatry care, there must be 
competent medical evidence establishing that additional 
disability resulted from a disease or injury incurred or 
aggravated during a course of VA hospitalization, medical, or 
surgical treatment.  See Sweitzer v. Brown, 5 Vet. App. 503 
(1993).  

There is no record of the veteran's receiving podiatry care 
during his hospitalization in the fall of 1991.  A discharge 
summary for this hospitalization in November 1991 indicates 
that the veteran was an inpatient for surgical removal of an 
eye cataract and does not report any problems or treatment 
for a podiatry disorder.  Subsequent outpatient and inpatient 
records noted treatment for left toe infections and 
cellulitis that both the veteran and appellant reported had 
started after being cut while receiving podiatry care in 
November 1991.  The Board will resolve any doubt on this 
matter in the appellant's favor and accept the lay evidence 
that the veteran was injured by some type of cut to his toes 
by a VA healthcare professional in November 1991.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The medical evidence is clear that the veteran's peripheral 
vascular disease pre-existed his podiatry treatment of 
November 1991.  The medical evidence of January/February 1992 
establishes that the veteran's left toes developed a 
gangrenous infection and both lower extremities suffered with 
edema, ulcers, and cellulitis.  Treatment of these disorders 
included amputation of the infected toes and vascular bypass 
in the legs.  The hospital records reported that the toe 
wounds were slow to heal.  The final hospitalization of 
September 1992 continue to note ulcers on the veteran's lower 
extremities.  However, this report noted the opinion and 
diagnosis that the ulcers were the result of arterial 
insufficiency.  There was no indication in the September 1992 
discharge summary that the veteran continued to suffered with 
any type of gangrenous infection resulting from the podiatry 
treatment of November 1991.  

This medical evidence in the Spring of 1992 does corroborate 
that the veteran suffered with cellulitis and gangrenous 
infection of the left toes, possibly due to VA treatment.  
However, the medical opinions expressed in these records 
indicate that the infection was exacerbated by a pre-
existing, nonservice-connected disorder of peripheral 
vascular disease.  That is, the pre-existing disorder 
exacerbated the toe infection, not the other way around.  The 
medical evidence from the summer of 1992 indicated that while 
healing slowly, the amputation wounds were healing and did 
not show any evidence of further infection.

This evidence is corroborated by the physician's opinion of 
November 2002.  After a thorough review of the available 
medical evidence, this physician concluded that the 
amputations in the spring of 1992 were due to peripheral 
vascular disease.  The treating physician's comments in 
September 1992 support this conclusion.  This physician 
indicated that the veteran's left lower cellulitis and 
ulcerations were secondary to arterial insufficiency, not 
injury from podiatry care.  The reviewer of November 2002 
went on to indicate that the veteran's death was not the 
result of any type of gangrenous infection or even due to the 
peripheral vascular disease.  It was his conclusion that the 
veteran's death was the result of multiple myeloma, 
cardiopulmonary arrest, and general debility.

Finally, there is no medical evidence or opinion that has 
found that the veteran's altered mental status at the time of 
his death was related to the reported injury in November 
1991.  According to medical history and complaints provided 
as early as 1981, the veteran mental status had changed 
beginning with a post-service injury sustained in 1980.

Based on the above analysis of the medical evidence, the 
Board finds that the medical evidence does not establish that 
any causative association existed between the reported injury 
in November 1991 and the veteran's subsequent death almost 
one year later.  There is no evidence, other than the 
appellant's own opinion, that has linked any VA treatment to 
the causes of the veteran's death.  Therefore, the claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 must 
be denied.  


Conclusion

In sum, the medical evidence does not establish that the 
causes of the veteran's death were incurred or aggravated 
during his military service, within any applicable 
presumptive period, or due to VA podiatry treatment in 
November 1991.  Accordingly, the preponderance of the most 
probative evidence is against the claims for entitlement to 
service connection for the cause of the veteran's death and 
compensation under the provisions of 38 U.S.C.A. § 1151.  As 
the preponderance of the evidence is against these claims, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the CAFC 
ruled that VA had a heightened duty to explain its findings 
and conclusions in cases where the veteran's service medical 
records are missing.  Based on the lengthy discussion of all 
relevant contentions noted above, the Board feels that it has 
met this obligation in the current appeal.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the cause of the veteran's death is 
denied.




	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



